

116 S2755 PCS: To require a report on the plan to secure the enduring defeat of the Islamic State of Iraq and Syria.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 281116th CONGRESS1st SessionS. 2755IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mr. Schumer (for himself, Mr. Menendez, Mr. Leahy, Mr. Durbin, Mr. Peters, Mrs. Feinstein, Mrs. Murray, Mr. Reed, Ms. Stabenow, and Mr. Warner) introduced the following bill; which was read the first timeOctober 31, 2019Read the second time and placed on the calendarA BILLTo require a report on the plan to secure the enduring defeat of the Islamic State of Iraq and
			 Syria.
	
		1.Report on the plan to secure the enduring defeat of the Islamic State of Iraq and Syria
 (a)Report requiredNot later than 30 days after the date of the enactment of this Act, the President shall, in consultation with the Secretary of Defense, the Secretary of State, the Director of National Intelligence, the Administrator of the United States Agency for International Development, and the heads of other appropriate agencies of the United States Government, submit to Congress a report that describes the strategy of the United States to secure the enduring defeat of the Islamic State of Iraq and Syria (ISIS) and al Qaeda in the Middle East.
 (b)ElementsThe report required under subsection (a) shall include, at a minimum, the following elements: (1)A description of—
 (A)the key United States security interests and the political and military objectives, long-term goals, and desired end-states for Syria; and
 (B)how current military, diplomatic, and humanitarian assistance efforts in Syria align with such objectives.
 (2)Analysis of the threats posed to United States interests by ISIS, al Qaeda, Hizballah, Russian, Iranian, and other non-state activities in Syria and the region.
 (3)An intelligence assessment of the historic and current force strength of ISIS and al Qaeda, and the location of such forces in Syria and the region.
 (4)An intelligence assessment of the impact that the death of ISIS leader Abu Bakr al-Baghdadi and other senior ISIS leaders will have on the organization.
 (5)A description of ongoing United States and coalition programs to build the capacity of local forces to counter ISIS and al Qaeda, including programs for training and equipping guard forces at detention facilities for detained ISIS fighters operated by the Syrian Democratic Forces.
 (6)A description of past, present, and planned efforts by the United States and international community to stabilize areas liberated from ISIS control, including efforts to establish local governance and provide basic services.
 (7)A description of— (A)the current detention population of detention facilities operated by the Syrian Democratic Forces;
 (B)the number of ISIS detainees who have escaped such facilities since October 1, 2019; (C)efforts to convince the governments of third countries to repatriate and prosecute ISIS detainees who are nationals of their countries; and
 (D)efforts to ensure that United States support for the repatriation and prosecution of such ISIS detainees is appropriately coordinated across Federal departments and agencies.
 (8)A description of the current efforts by the United States and United States partners to advance a sustainable political settlement in Syria.
 (9)A description of the conditions that must be met to secure the enduring defeat of ISIS and al Qaeda in Syria and the region.
 (10)A description of the United States military and civilian presence and capabilities required to effectively monitor and target ISIS and al Qaeda in the region, as well as an assessment of the risks and limitations to the effectiveness of such efforts without a United States military and civilian presence in Syria and the region, including the feasibility of programming stabilization assistance without the presence of United States military or civilian personnel.
 (11)An explanation of United States efforts to ensure the safety of Syrian Kurds and other Syrian nationals who were or are employed by the United States Government in Syria from retribution by Turkey, the Assad regime, ISIS, al Qaeda, or other armed groups.
 (12)An assessment of the risks of the involuntary resettlement of refugees by the Government of Turkey in northern Syria.
 (13)A comprehensive description of United States Government activities utilizing social media and other communication technologies strategy to counter ISIS’s propaganda, influence, and ability to recruit fighters domestically and internationally.
 (14)A description of the efforts of the United States Government, including economic sanctions, to deny financial resources, including revenues from natural resources extraction, sale of antiquities, kidnapping, extortion, taxation, smuggling, access to cash storage sites, and access to international financial networks, to ISIS and its affiliates, in conjunction with international partners and financial institutions.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form but may contain a classified annex.October 31, 2019Read the second time and placed on the calendar